 



Exhibit 10.25
Contract Number 0.286

March 28, 2001
Mr. Ken Duberstein
The Duberstein Group
2100 Pennsylvania Avenue, NW
Suite 500
Washington, DC 20037
Dear Mr. Duberstein:
This letter will confirm the terms and conditions between The Duberstein Group
(“Consultant”) and Fannie Mae pursuant to which Consultant agrees to provide
services to Fannie Mae in accordance with the terms set forth below.
1. Services and Deliverables
Consultant shall provide consulting services related to legislative and
regulatory issues, and associated matters of importance to Fannie Mae.
2. Point of Contact and Notices
Consultant’s point of contact with Fannie Mae will be Domenic Grillo at
(202) 752-4702, or other Fannie Mae personnel assigned by a Vice President of
Fannie Mae, in connection with the services to be rendered under this Agreement.
Any notice(s) furnished pursuant to this Agreement will be made by certified
mail, return receipt requested, or delivered in person or by courier, as
follows:
If to Fannie Mae, to:
FANNIE MAE
3900 Wisconsin Avenue, NW
Mail Stop 2H 4N 05
Washington, DC 20016
Attention: Toni Harris

      Duberstein Letter Agreement   1 03/28/01    

 



--------------------------------------------------------------------------------



 



If to Consultant, to:
THE DUBERSTEIN GROUP
2100 Pennsylvania Avenue, NW
Suite 500
Washington, DC 20037
Attention: Ken Duberstein
3. Period of Performance
Consultant agrees to provide the Services hereunder from January 1, 2001 through
December 31, 2001.
4. Compensation and Invoicing
Fannie Mae agrees to compensate Consultant for services rendered in a
not-to-exceed contract amount of $375,000, as well as for reasonable
out-of-pocket and travel expenses billed at cost that have been approved in
advance by Fannie Mae. Invoices as to any amounts due under this Agreement shall
be provided to:
Drawer: Accounts Payable
3900 Wisconsin Avenue, NW
Washington, DC 20016-2899
Each invoice shall identify this Contract Number and shall provide a detailed
description of the Services rendered for which charges are due. Invoices shall
be payable by Fannie Mae thirty (30) days after receipt of Consultant’s invoice
and required supporting documentation.
5. Representations and Warranties
Consultant hereby represents, warrants, covenants, and agrees that:
(a) the services to be provided hereunder will not be in violation of any
applicable law, rule, or regulation, and Consultant will have obtained all
permits required to comply with such laws and regulations;
(b) Consultant is duly organized and authorized to enter into this Agreement and
perform all obligations set forth in this Agreement;

      Duberstein Letter Agreement   2 03/28/01    

 



--------------------------------------------------------------------------------



 



(c) any Products or Services provided by Consultant under this Agreement will
not violate or in any way infringe upon the rights of other parties, including
proprietary and non-disclosure rights, trademark, copyright, or patent rights,
and there are no existing, pending, or, to Consultant’s best knowledge,
threatened claims relating to the infringement of any patent, copyright or other
proprietary right related to the Products (as defined below); and
(d) the Services provided hereunder will conform to the highest professional
standards of the industry for similar services.
6. Ownership of Products and/or Documents
Both parties agree that any inventions, ideas, materials, reports, procedures or
designs produced or created pursuant to this Agreement, whether exclusively by
Consultant or exclusively by Fannie Mae or jointly by both, along with any
modifications, improvements or derivative works relating thereto (“Products”)
will be the sole property of Fannie Mae, which will possess all ownership rights
in and to such Products and all intellectual property rights associated with
such Products, including, without limitation, patent, trademark, copyright and
trade secret rights. The parties acknowledge and agree that the Products are
works made for hire under U.S. copyright laws. Additionally, however, Consultant
hereby assigns, transfers, and conveys to Fannie Mae all ownership rights to
such Products including, but not limited to, rights under copyright, patent, and
trademark law. Such Products are proprietary information, which will not be used
or disclosed by Consultant without the prior written consent of Fannie Mae.
Consultant agrees to execute applications, assignments, and other documents and
to render all other reasonable assistance requested by Fannie Mae, at Fannie
Mae’s expense, to enable it to obtain domestic and foreign registrations for the
Products.
This Section 6 will survive the expiration or termination of this Agreement for
any reason.
7. Confidential Information

(a)   Definitions.

          (i) Confidential Information. The term “Confidential Information”
shall mean (i) information disclosed by or on behalf of Fannie Mae relating to
the ideas, plans, financial and other information, procedures, techniques, trade
secrets, formulae, proprietary programs, technical know-how, or methods of
operation of Fannie Mae or any affiliate thereof and all other confidential
information and materials that relate, refer or otherwise memorialize the plans,
policies, finances, corporate developments, training procedures, products,
pricing, marketing strategies, sales, services, procedures, intra-corporate
transactions, suppliers, prospects and customers of Fannie Mae or any affiliate
thereof, (ii) other confidential, proprietary or trade secret information
disclosed by or on behalf of Fannie Mae that is identified as such at the time
of its disclosure, and (iii) all other confidential, proprietary or trade secret
information disclosed

      Duberstein Letter Agreement   3 03/28/01    

 



--------------------------------------------------------------------------------



 



by or on behalf of Fannie Mae, which a reasonable person employed in the
mortgage finance industry would recognize as such. By way of illustration, but
not limitation, Confidential Information includes all of the processes,
formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods, and information developed,
acquired, owned, produced, or practiced at any time by Fannie Mae or any
affiliate thereof, and any other similar information and material relating to
the business of Fannie Mae or any affiliate thereof. Confidential Information
also shall include Products set forth in “Ownership of Products” hereof. The
terms of this Agreement (as well as all information regarding the negotiation of
this Agreement) shall be the Confidential Information of both parties.
(b) Non-Disclosure and Limitation of Use of Confidential Information. Consultant
agrees (i) not to use, copy or disclose, directly or indirectly, to any third
party any Confidential Information of Fannie Mae or any affiliate thereof
without the prior written consent of a duly authorized officer of Fannie Mae,
(ii) to use Confidential Information solely for the purpose of evaluating and
providing Products and Services hereunder and/or proposals to Fannie Mae, and
(iii) that Consultant will take all necessary and reasonable action by
instruction, agreement or otherwise with its subcontractors to satisfy its
obligations under this Agreement with respect to confidentiality, non-disclosure
and limitation of use of Confidential Information, which actions shall accord
the Confidential Information at least the same level of protection against
unauthorized use and disclosure that Consultant customarily accords to its own
information of a similar nature. The obligations of Consultant under this
Agreement with respect to confidentiality, non-disclosure and limitation of use
of Confidential Information of Fannie Mae or any affiliate thereof and of any
similar information of any third-party (as set forth in paragraph (d) below),
shall survive expiration or termination of this Agreement for any reason.
(c) Ownership of Confidential Information. Consultant agrees (i) that all Fannie
Mae Confidential Information is and shall remain the property solely of Fannie
Mae, and (ii) to deliver to Fannie Mae, upon the earlier of Fannie Mae’s request
or termination of this Agreement, all Confidential Information and any other
Fannie Mae property then in its possession or control, directly or indirectly,
in whatever form it may be.
(d) Confidential Information of Third Parties. Consultant agrees (i) that
confidential and proprietary information of a third party is solely the property
of such third party; (ii) to observe and comply with the same non-disclosure and
limitation of use restrictions that apply to Confidential Information of Fannie
Mae or any affiliate thereof with respect to confidential and proprietary
information of any third party; and (iii) to observe all other conditions of
non-disclosure and non-use of which specifically advised with respect to such
third-parry confidential and proprietary information. Confidential and
proprietary information of a third party shall include the types of information
and materials as set forth herein in the definitions of Confidential Information
insofar as they relate to said third party.
(e) Exceptions. Except as specifically provided herein, Consultant shall not
have any obligation with respect to any Confidential Information or any portion
thereof which Consultant can establish: (i) is or becomes publicly available
through no wrongful act of Consultant; (ii) was

      Duberstein Letter Agreement   4 03/28/01    

 



--------------------------------------------------------------------------------



 



lawfully obtained by Consultant from a third party without any obligation to
maintain said Confidential Information as proprietary or confidential; (iii) was
previously known to Consultant without any obligation to keep it confidential;
or (iv) was independently developed by Consultant without reference to any
Confidential Information.
8. Conflict of Interest
Consultant represents that there is no, and will be no, conflict of interest
between its performance under this agreement and its engagement as an
independent contractor by others. In the event Consultant believes that there
may be a conflict of interest, Consultant will advise Fannie Mae immediately.
Fannie Mae and Consultant will work in good faith to resolve such conflict as
expeditiously as possible.
9. Independent Contractor
Consultant and its subcontractors will at all times be and act as independent
contractors and, as such, no law, contract or other arrangement that has the
effect of conferring benefits upon officers or employees of Fannie Mae will be
applicable in connection with the personal services rendered under this
Agreement.
10. No Assignments or Subcontracts
The parties agree that no assignment of rights or obligations under this
Agreement to any third party is permitted without the prior written consent of
both parties. The parties agree further that none of the Consultant’s duties or
obligations under this Agreement may be subcontracted without the prior written
consent of Fannie Mae.
11. Taxation
Fannie Mae hereby represents that, under Section 309(c)(2) of the Federal
National Mortgage Association Charter Act, 12 U.S.C. 1723a(c)(2), Fannie Mae is
exempt from all state and local taxes, except certain taxes on real property
owned by Fannie Mae. Fannie Mae will not be responsible for paying any such
taxes. Consultant shall not pay any such taxes on Fannie Mae’s behalf and Fannie
Mae will not be responsible for any such taxes so paid. Consultant will not bill
or charge Fannie Mae for any such taxes hereunder.
12. Termination
This Agreement will terminate on the completion of the Services, which will be
on or before the date specified in Section 3.

      Duberstein Letter Agreement   5 03/28/01    

 



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of this Agreement, Fannie Mae has the right
to terminate this Agreement (i) at any time, if Fannie Mae, determines, in its
absolute and sole discretion, that the Services are being performed in a manner
that is unsatisfactory to Fannie Mae, provided Fannie Mae has given Consultant
notice and reasonable opportunity to correct such unsatisfactory performance;
(ii) at any time, upon thirty (30) days’ prior written notice to Consultant;
(iii) immediately upon written notice to Consultant, in the event of any breach
by Consultant of Section 7 (Confidential and Proprietary Information).
In the event of termination of this Agreement prior to completion of the
Services, Fannie Mae will pay Consultant only for those authorized services
rendered prior to termination. Consultant shall deliver to Fannie Mae, within
ten (10) days of termination, all: (1) work in progress; (ii) Fannie Mae
property; and (iii) materials containing or embodying Proprietary Information or
Products. Consultant will make or retain no partial or entire copies of any of
the foregoing and will destroy all computer files containing such data or
information. The parties will continue to be bound by those sections of this
Agreement which survive termination thereof.
13. Compliance with Code of Business Conduct
In the event that Consultant and/or its employees work more than 90 days at a
Fannie Mae location during a calendar year or earn more than $100,000 in
aggregate fees from Fannie Mae, Consultant and its employees shall comply with
Fannie Mae’s Code of Business Conduct. A copy of the Code shall be provided to
Consultant when and if either of these conditions is met. At that time,
Consultant shall execute the compliance certification form accompanying said
Code.
14. Limitation of Liability
Except with respect to Losses (as defined in Section 15 below), neither party
shall be liable for any incidental, indirect, punitive, exemplary, or other
special or consequential damages arising under or in connection with this
Agreement, the Services or the Products, whether based upon contract, tort,
breach of warranty or any other legal or equitable grounds, even if such party
has been advised of the possibility of such damages.
15. Indemnification
Consultant agrees to indemnify, hold harmless, and defend Fannie Mae, its
officers, directors, employees, and agents (each of whom is referred to as an
“Indemnified Party”) against all liability, costs, actions, suits, judgments,
damages, and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) arising from or in connection with:

(a)   any breach by Consultant of, or any act or omission of Consultant relating
to, this Agreement, the Services or the Products;

      Duberstein Letter Agreement   6 03/28/01    

 



--------------------------------------------------------------------------------



 



(b)   the breach, unauthorized disclosure or unauthorized use by Consultant
(including any of its employees, agents and subcontractors) of any Confidential
or Proprietary information of Fannie Mae or any third party; and

(c)   any injuries to persons (including death) or property caused by the acts
or omissions of Consultant or its subcontractors.

Consultant’s obligation to indemnify any Indemnified Party will survive the
expiration or termination of this Agreement for any reason. Fannie Mae may, at
its option, conduct the defense in any third party action arising as described
above and Consultant agrees fully to cooperate with such defense.
16. No Implied Waiver
No failure to contest a breach of a term, provision, or clause of this Agreement
will be deemed to waive or excuse such breach unless such waiver or consent is
in writing and executed by a duly authorized representative of each party. Any
consent by any party to, or waiver of, a breach by the other, whether express or
implied, will not constitute a consent to, waiver of, or excuse for any other
different or subsequent breach.
17. Survival
The terms of Section 6 (Ownership of Products and/or Documents), Section 7
(Confidential Information), and Section 14 (Indemnification), as well as any
other provision which contemplates performance or observance subsequent to
termination or expiration of this Agreement, shall survive termination or
expiration of this Agreement for any reason and continue in full force and
effect.
18. Governing Law and Severability
This Agreement will be governed by and construed in accordance with the laws of
the District of Columbia. If any part, term, or provision of this Agreement is
held to be illegal or unenforceable, the validity of the remaining portions or
provisions will not be affected, and the parties shall replace the invalid or
unenforceable provision with one that most nearly reflects their original
intentions and is valid and enforceable under applicable law.
19. Jurisdiction and Venue
The parties hereto consent to the jurisdiction and venue, of the District of
Columbia courts or federal courts sitting in the District of Columbia. The
parties agree further that all disputes or controversies which may arise out of
or in connection with this Agreement, its construction,

      Duberstein Letter Agreement   7 03/28/01    

 



--------------------------------------------------------------------------------



 



interpretation, effect, performance, non-performance or the consequences
thereof, shall be determined exclusively by said courts of the District of
Columbia.
20. Entire Agreement
The parties agree that this Agreement, together with any modifications relating
hereto, sets forth the entire understanding between Fannie Mae and Consultant
and supersedes all agreements between them with respect to the subject matter of
this Agreement. Any modification to this Agreement must be in writing and duly
signed by both parties.
If you find the foregoing satisfactory, please sign below to note your
acceptance and return both (2) originals to Toni Harris, Contract Manager, M/S
2H 4N 05, 4000 Wisconsin Avenue, NW, Washington, DC 20016. Once signed by Fannie
Mae, a fully executed Agreement will be forwarded to you for your files.
Should you have any questions or require additional information, please contact
Toni Harris, at (202) 752-8633, fax to (202) 752-6612 or email to
toni_1_harris@fanniernae.com. Questions relating to the Services provided
hereunder should be addressed to Domenic Grillo at (202) 752- 4702.
Very truly yours,
FANNIE MAE

         
By: /s/ Barbara B. Lang
   
 
   
Name:
  Barbara B. Lang    
Title:
  Vice President, Corporate Services    
Date:
  04/19/01    

AGREED TO AND ACCEPTED:
THE DUBERSTEIN GROUP

         
By: /s/ Michael S. Berman
   
 
   
Name:
  Michael S. Berman    
Title:
  President    
Date:
  4/17/01    

     
Duberstein Letter Agreement
  8
03/28/01
   

 



--------------------------------------------------------------------------------



 



MODIFICATION TO
FANNIE MAE
LETTER AGREEMENT
Letter Agreement (“Agreement”) Number 286; Modification Number 1

         
FANNIE MAE
  and   THE DUBERSTEIN GROUP INC
 
       
3900 Wisconsin Avenue, N.W.
      2100 Pennsylvania Avenue, NW
Washington, DC 20016-2899
      Suite 500
 
      Washington, DC 20037
 
       
Attn: Christine N. Cahn
      Attn: Ken Duberstein
 
       
(hereinafter “Fannie Mae”)
      (hereinafter “Consultant”)

The purpose of this Modification is to extend the term of the Agreement.
I. Paragraph 3, Period of Performance, is modified as follows:
Consultant agrees to provide the Services hereunder from January 1, 2002 through
December 31, 2002.
II. Paragraph 4, Compensation, is modified as follows:
Fannie Mae agrees to compensate Consultant for services rendered in 2002 in a
not-to-exceed contract amount of $375,000, as well as for reasonable
out-of-pocket and travel expenses billed at costs that have been approved in
advance by Fannie Mae.
III. All remaining terms and conditions of the Contract remain unchanged.
     IN WITNESS WHEREOF, the parties hereto have executed this Modification as
of the day and year set forth below. This Modification is effective as of the
Effective Date upon execution by Fannie Mae.
Accepted by:

              FANNIE MAE   THE DUBERSTEIN GROUP
 
           
By: /s/ Christine N. Cahn
  By: /s/ Kenneth M. Duberstein
 
 
 
Name:
  Christine N. Cahn   Name:   Kenneth M. Duberstein
Title:
  VP, Budget and Expense Management   Title:   Chairman & CEO
Date:
  2-3-02   Date:   1/25/02

 



--------------------------------------------------------------------------------



 



MODIFICATION No. 02
TO
FANNIE MAE
LETTER AGREEMENT
Letter Agreement (“Agreement”) Number 0-286 dated March 28, 2001, by and
between:

         
FANNIE MAE
  and   THE DUBERSTEIN GROUP
3900 Wisconsin Avenue, NW
      2100 Pennsylvania Avenue, NW, Suite 500
Washington, DC 20016-2899
      Washington, DC 20037
Attn: Christine N. Cahn
      Attn: Ken Duberstein
(hereinafter “Fannie Mae”)
      (hereinafter “Consultant”)

The purpose of this Modification is to add additional funding for 2003 and
extend the period of performance to this contract. The following contract terms
are changed as follows:
I. Section 3. Period of Performance is modified to read as follows:
Consultant agrees to provide Services hereunder from January 1, 2003 to
December 31, 2003 and thereafter, the Agreement shall continue and remain in
force unless terminated sooner as provided herein.
II. Section 4. Compensation is modified to read as follows:
Fannie Mae agrees to compensate Consultant for Services rendered in 2003 in a
not-to-exceed contract amount of $375,000, as well as for reasonable,
out-of-pocket and travel expenses billed at costs that have been approved in
advance by Fannie Mae.
III. Section 12. Termination is modified as follows:
Delete the first paragraph, “This Agreement will terminate on the completion of
Services, which will be on or before the date specified in Section 3.”
All other terms and conditions of the contract remain unchanged.
The parties acknowledge and agree that copies of executed documents received via
facsimile shall be deemed to be originals for all purposes.
     IN WITNESS WHEREOF, the parties hereto have executed this Modification as
of the day and year set forth below. This Modification is effective as of the
Effective Date upon execution by Fannie Mae.
Accepted by:

              FANNIE MAE   THE DUBERSTEIN GROUP
 
           
By: /s/ Christine N. Cahn
  By: /s/ Michael S. Berman
 
 
 
Name:
  Christine N. Cahn   Name:   Michael S. Berman
Title:
  Vice President, Budget and   Title:   President
 
       Expense Management        
Date:
  4-1-03   Date:   2/04/03

 



--------------------------------------------------------------------------------



 



AMENDMENT No. 003
TO
FANNIE MAE
LETTER AGREEMENT # 0-0286
Letter Agreement (“Agreement”) Number 0-0286, dated March 28, 2001 by and
between:

         
FANNIE MAE
  and   THE DUBERSTEIN GROUP
4000 Wisconsin Avenue, N.W.
      2100 Pennsylvania Ave., NW, Suite 500
Washington, DC 20016-2899
      Washington, DC, 20037
Attention: Christine N. Cahn
      Attention: Ken Duberstein
(hereinafter “Fannie Mae”)
      (hereinafter “Contractor”)

The following contract terms and conditions are changed as follows:

  I.   Section 1, Services and Deliverables is modified to include the
following:         Contractor shall provide Services as outlined on the Purchase
Order # 3-42954, as well as any subsequent Purchase Orders. Except as otherwise
noted in the Agreement, if there are any contradictions or inconsistencies
between the Agreement and the attached Purchase Order, the provisions of the
Agreement shall control.     II.   Section 2, Point of Contact and Notices,
Paragraph 1 is revised as follows:         Contractor’s point of contact at
Fannie Mae will be identified on the Purchase Order and any subsequent Purchase
Orders.     III.   Section 3, Period of Performance is deleted in its entirety
and revised as follows:         The Period of Performance will be identified on
the Purchase Order and any subsequent Purchase Orders.     IV.   Section 4,
Compensation and Invoicing is deleted in its entirety and revised as follows:

      Fannie Mae agrees to compensate Contractor for services rendered in an
amount as outlined on the Purchase Order, as well as reasonable out-of-pocket
and travel expenses billed at cost that have been approved in advance by Fannie
Mae. Invoices should be sent to the contact person identified on the Purchase
Order. Each invoice shall identify the Purchase Order Number and shall provide a
detailed description of the Services rendered.     V.   Section 12, Termination,
Insert as Paragraph 1 the following:         “This Agreement will terminate on
the completion of Services, which will be on or before the date specified in
Section 3.”

Should you have any questions or require additional information, please contact
Maria Haynes, Program Manager at 202-752-6632, or fax to: 202-752-0037.
All other terms and conditions of the contract remain unchanged.

 



--------------------------------------------------------------------------------



 



The parties acknowledge and agree that copies of the executed documents received
via facsimile shall be deemed to be originals for all purposes.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year setforth below. This Amendment is effective as of the date
executed by Fannie Mae.
Accepted by:

              FANNIE MAE   THE DUBERSTEIN GROUP
 
           
By: /s/ Anne Stilwell
  By: /s/ Michael S. Berman
 
 
 
Name:
  Anne Stilwell   Name:   Michael S. Berman
Title:
  Director, Contract &   Title:   President
 
  Procurement Services        
Date:
  4/27/05   Date:   3/9/05

 